Case 16-10202-BLS   Doc 268-3   Filed 09/09/19   Page 1 of 10




                          Exhibit A
                    Settlement Agreement
Case 16-10202-BLS   Doc 268-3   Filed 09/09/19   Page 2 of 10
Case 16-10202-BLS   Doc 268-3   Filed 09/09/19   Page 3 of 10
Case 16-10202-BLS   Doc 268-3   Filed 09/09/19   Page 4 of 10
Case 16-10202-BLS   Doc 268-3   Filed 09/09/19   Page 5 of 10
Case 16-10202-BLS   Doc 268-3   Filed 09/09/19   Page 6 of 10
Case 16-10202-BLS   Doc 268-3   Filed 09/09/19   Page 7 of 10
Case 16-10202-BLS   Doc 268-3   Filed 09/09/19   Page 8 of 10
Case 16-10202-BLS   Doc 268-3   Filed 09/09/19   Page 9 of 10
Case 16-10202-BLS   Doc 268-3   Filed 09/09/19   Page 10 of 10
